UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1698


In re: CHUCK WAYNE BOYD,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:20-cv-00028-GMG-RWT)


Submitted: October 29, 2021                                  Decided: November 2, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Chuck Wayne Boyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chuck Wayne Boyd petitions for a writ of mandamus, alleging that the district court

and the magistrate judge to whom his case was assigned have unduly delayed acting on his

28 U.S.C. § 2241 petition. He seeks an order from this court directing the magistrate judge

to act and directing the district court to resolve his petition. Our review of the district

court’s docket reveals that the magistrate judge has entered an order recommending the

district court deny Boyd’s petition.       Boyd v. Hudgins, No. 3:20-cv-00028-GMG

(N.D. W. Va., PACER No. 14). Accordingly, to the extent that Boyd requests that the

magistrate judge act on his petition, we dismiss the mandamus petition as moot. To the

extent that Boyd seeks final resolution of his § 2241 petition, the present record does not

reveal undue delay in the district court. Accordingly, we deny the remainder of the petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         PETITION DISMISSED IN PART,
                                                                     DENIED IN PART




                                             2